61 F.3d 900
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David Lee ROBINSON, Plaintiff--Appellant,v.COMMONWEALTH OF VIRGINIA;  Department of Corrections;  S.K.YOUNG;  Betty Miracle;  Happy Smith;  J.J. BUNCH,Defendants--Appellees.
No. 95-6659.
United States Court of Appeals, Fourth Circuit.
Submitted June 22, 1995.Decided July 18, 1995.

David Lee Robinson, Appellant Pro Se.  Pamela Anne Sargent, Assistant Attorney General, Mark Ralph Davis, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia;  Richard Edward Ladd, Jr., PENN, STUART, ESKRIDGE & JONES, Abingdon, Virginia, for Appellees.
Before HALL, MURNAGHAN, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.*  Robinson v. Virginia, No. CA-94-364-R (W.D.Va. Apr. 5, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.



*
 In denying relief on Appellant's claim, the district court granted a motion for summary judgment and two motions to dismiss filed pursuant to Fed.R.Civ.P. 12(b)(6).  Where, as in this case, the district court considered matters outside the pleadings, it should have treated the Rule 12(b)(6) motions as motions for summary judgment.  See Gay v. Wall, 761 F.2d 175, 177 (4th Cir.1985).  Any error was harmless because the Appellant received the necessary notice pursuant to Roseboro v. Garrison, 528 F.2d 309, 310 (4th Cir.1975)